 

Exhibit 10.7

 

Media Advertising Agreement

 

This Agreement (the “Agreement”) is made this March 16, 2016 (the “Execution
Date”), by and between Al & J Media INC. Located at 48 Wall Street, 11th Floor,
New York, New York 10005 hereinafter sometimes referred to as Consultant and
Protea Biosciences Group, Inc. located at 1311 Pineview Drive, Suite 501,
Morgantown, WV 26505 hereinafter sometimes referred to as the Company.

 

WHEREAS, Consultant is a media company which specializes in assisting companies
identify the proper media outlets which allow companies to disseminate
information about their business plan. Al & J Media INC. does not and will not
promote said company. The Consultant is strictly a media agent for advertising.

 

WHEREAS, the Company, its subsidiaries, affiliates, directors, representatives
and clients, collectively referred to as the Company, desires to have Consultant
identify and arrange meeting(s) with advertising sources for Protea Biosciences
Group, Inc.

 

WHEREAS, the Company desires to retain Consultant for the purposes of consulting
with the Company for potential sources of media in addition to making strategic
advertising introductions.

 

WHEREAS, Consultant is willing to accept the Company as a client.

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed:

 

1.          ENGAGEMENT: Consulting services (the “Services”) consist of the
following: Consultant will introduce the Company to potential sources of media,
marketing agreement(s) and/or other strategic alliances which may benefit the
Company in the performance of implementing its business plan(s), including but
not limited to radio and television media spots; various media publications; and
internet podcasts. [Insert more detail re services.]

 

Consultant shall not dissemination or provide to others information about the
Company not provided to it by the Company, or in a manner not authorized by the
Company, in writing.

 

2.          TERM; TIME OF PERFORMANCE: The Services to be performed under this
Agreement shall commence upon execution of this Agreement and shall continue
until completion, which is generally expected to (90) ninety days.

 

This Agreement may be terminated by either Party by providing the other Party a
written notice of termination not less than fifteen (15) days prior to the
effective date of the termination of this Agreement; provided, that the Company
may terminate this Agreement immediately by written notice to Consultant upon
any breach by Consultant of the terms of this Agreement or gross negligence,
willful misconduct or illegal act by Consultant. In the event of termination of
this Agreement, the Consultant shall be entitled to retain the restricted stock
it has received as compensation under this Agreement, but any cash payments
described in Section 3 below that are not then due shall not thereafter be due
to the Consultant.

 

 

 

 

3.          COMPENSATION TO BE PAID BY THE COMPANY: The Company agrees to pay a
fee to Consultant for the Services described herein and pay for work performed
on behalf of the Company in the form of cash and/or common stock as agreed by
the parties. Said fees are payable as follows:

i. $29,000 due in cash upon execution of this Agreement (the “Execution Date”),

ii. $28,000 due in cash 30 days from the Execution Date,

iii. $28,000 due in cash 60 days from the Execution Date,

iv. 300,000 restricted shares of PRGB common stock of which 150,000 shares are
due at Execution Date and 150,000 shares are due 30 days from the Execution Date
(the “Restricted Shares”),

 

All cash payments shall be made by wire transfer as follows:

 

Account Name: Al & J Media, Inc.

TD Bank, 535 Columbus Ave., New York, NY 10024

ABA No. 026013673

Account No.: 4315085393

 

Consultant acknowledges that the Restricted Shares to be issued pursuant to this
Agreement have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”) and accordingly are “restricted securities” within the
meaning of Rule 144 under the Securities Act. As such, the Restricted Shares may
not be sold, pledged or otherwise transferred unless the Company has received an
opinion of counsel and in form reasonably satisfactory to the Company that such
resale or transfer is exempt from the registration requirements of that
Securities Act. Consultant agrees that during the term of this Agreement, it
will not sell or transfer any of the Restricted Shares, registered or
unregistered, issued to it by the Company hereunder, except to the Company; nor
will it pledge or assign such Restricted Shares as collateral or as security for
the performance of any obligation, or for any other purpose. The Company was
formerly a “shell company” as defined in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). Pursuant to Rule 144(i),
securities issued by a former shell company (such as the Restricted Shares) that
otherwise meet the holding period and other requirements of Rule 144
nevertheless cannot be sold in reliance on Rule 144 unless at the time of a
proposed sale pursuant to Rule 144, the Company is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act and has filed all
reports and other materials required to be filed by section 13 or 15(d) of the
Exchange Act, as applicable, during the preceding 12 months (or for such shorter
period that the issuer was required to file such reports and materials), other
than Form 8-K reports. As a result, the restrictive legends on certificates for
the Restricted Shares cannot be removed except in connection with an actual sale
meeting the foregoing requirements or pursuant to an effective registration
statement.

 

 

 

 

4.          Independent Contractor; RELATIONSHIP AMONG THE PARTIES

 

The Company and the Consultant expressly acknowledge and agree that the
Consultant is an independent contractor to the Company, and this Agreement does
not create, and will not be deemed to create, a partnership, joint enterprise,
agency, employer-employee or master-servant relationship between the parties.
The Consultant agrees that during the term of this Agreement none of the
Consultant’s officers, employees or agents shall hold himself out as an employee
of the Company. The Consultant acknowledges that neither the Consultant nor any
of its officers, employees or agents is entitled to workers compensation or any
other benefit or insurance protection provided by the Company or its affiliates
to their employees. The Consultant will make all filings with local, state and
federal taxing authorities required of it and make all payments required by such
taxing authorities, including income tax and social security tax payments,
required on the payments made to the Consultant by the Company hereunder. If the
Company determines that taxes should be withheld, the Company reserves the right
to withhold, as appropriate, and will give prior written notification of such
decision to the Consultant.

 

The Consultant acknowledges and agrees that it is not authorized to, shall not,
and shall not represent or imply that it has authority to, bind or obligate the
Company in any way nor, without express prior written authorization of the Chief
Executive Officer of the Company or his designee, negotiate the terms or
conditions of any agreement on behalf of the Company, whether relating to the
Services or otherwise.

 

5.          NO ASSIGNMENT OR DELEGATION WITHOUT PRIOR APPROVAL

 

No portion of this Agreement or any of its provisions may be assigned, nor
obligations delegated to any other person without the prior written consent of
the Parties, except by operation of law or as otherwise set forth in this
Agreement.

 

6.          REPRESENTATIONS AND WARRANTIES OF THE CONSULTANT

 

a.The Consultant has the requisite corporate power and authority to enter into
this Agreement and perform the Services. This Agreement is enforceable against
the Consultant in accordance with its terms except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

 

b.Consultant has been afforded the opportunity to ask questions of and receive
answers from duly authorized officers or other representatives of the Company
concerning an investment in the Restricted Shares, and any additional
information that the Consultant has requested.

 

c.(b) The Consultants have experience in investments in restricted and publicly
traded securities, and the Consultant has experience in investments in
speculative securities and other investments that involve the risk of loss of
investment. The Consultant acknowledges that (i) an investment in the Restricted
Shares is speculative and involves the risk of loss and (ii) there can be no
assurance that an active trading market for the Company’s common stock will
exist at the time of a proposed sale of the Restricted Shares. The Consultant
has the requisite knowledge to assess the relative merits and risks of this
investment without the necessity of relying upon other advisors, and the
Consultant can afford the risk of loss of its entire investment in the
Restricted Shares. The Consultant is an accredited investor, as that term is
defined in Rule 501 of Regulation D promulgated under the Securities Act.

 

 

 

 

d.Consultant is acquiring the Restricted Shares for the Consultant’s own account
for long-term investment and not with a view toward resale or distribution
thereof except in accordance with applicable securities laws.

 

e.Consultant is not required to maintain any licenses and registrations under
any federal, state or foreign statutes or regulations necessary to perform the
services set forth herein. To the best of Consultant’s knowledge, the
performance of the services set forth under this Agreement will not violate any
rule or provision of any regulatory agency having jurisdiction over Consultant

 

f.To the best of Consultant’s knowledge, Consultant and their officers and
directors are not the subject of any investigation, claim, decree or judgment
involving any violation of federal or state securities laws, rules or
regulations.

 

g.Consultant is are not a securities broker or dealer or a registered investment
advisor and agrees that it will not hold otself out on behalf of the Company as
such.

 

7.          LIMITATION OF LIABILITY: If Consultant fails to perform its duties
under the Agreement, its entire liability to the Company shall not exceed the
amount of compensation Consultant has received from the Company. The company’s
entire liability under this contract shall not exceed the payment in cash.

 

8.          CONFIDENTIALITY/NONDISCLOSURE/NON-CIRCUMVENTION:

 

The Consultant recognizes and acknowledges that by reason of Consultant’s
retention by and service to the Company before, during and, if applicable, after
the Term, the Consultant will have access to certain confidential and
proprietary information relating to the Company’s business, which may include,
but is not limited to, trade secrets, trade “know-how,” product development
techniques, documents, materials, information, content and news sources and/or
leads, plans, formulas, customer and content supplier lists and addresses,
financing services, funding programs, cost and pricing information, marketing
and sales techniques, content strategy and programs, computer programs and
software and financial information (collectively referred to as “Confidential
Information”). The Consultant acknowledges that such Confidential Information is
a valuable and unique asset of the Company and Consultant covenants that he will
not, unless expressly authorized in writing by the Company, at any time during
the Term use any Confidential Information or divulge or disclose any
Confidential Information to any person, firm or corporation except in connection
with the performance of Consultant’s duties for the Company and in a manner
consistent with the Company’s policies regarding Confidential Information. The
Consultant also covenants that at any time after the termination of this
Agreement, directly or indirectly, he will not use any Confidential Information
or divulge or disclose any Confidential Information to any person, firm or
corporation, unless such information is in the public domain through no fault of
Consultant or except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order Consultant to divulge, disclose or
make accessible such information. All written Confidential Information
(including, without limitation, in any computer or other electronic format)
which comes into the Consultant’s possession during the Term shall remain the
property of the Company. Except as required in the performance of the
Consultant’s duties for the Company, or unless expressly authorized in writing
by the Company, the Consultant shall not remove any written Confidential
Information from the Company’s premises, except in connection with the
performance of Consultant’s duties for the Company and in a manner consistent
with the Company’s policies regarding Confidential Information. Upon termination
of this Agreement, the Consultant agrees to return immediately to the Company
all written Confidential Information (including, without limitation, in any
computer or other electronic format) in Consultant’s possession.

 

 

 

 

9.          NOTICES: All notices hereunder shall be in writing and addressed to
the party at the address herein set forth, or at such other address as to which
notice pursuant to this section may be given, and shall be given by personal
delivery, by certified mail, express mail, or national overnight courier
services. Notices will be deemed given upon the earlier of the actual receipt or
three (3) business days after being mailed or delivered to such courier service.

 

Notices shall be addressed to Consultant at:

Al & J Media INC.

48 Wall Street, 11th Floor

New York, NY 10005

 

Notices shall be addressed to Company at:

Protea Biosciences Group, Inc

1311 Pineview Drive, Suite 501

Morgantown, WV 26505

 

Any notices to be given hereunder will be effective if executed by and sent by
the attorneys for the parties giving such notice, and in connection therewith
the parties and their respective counsel agree that in giving such notice such
counsel may communicate directly in writing with such parties to the extent
necessary to giving such notice.

 

10.          SEPARABILITY: If one or more of the provisions of this Agreement
shall be held invalid, illegal or unenforceable in any respect, such provision,
to the extent invalid, illegal or unenforceable, and provided that such
provision is not essential to the transaction provided for by this Agreement,
shall not affect other provisions hereof, and the Agreement shall be construed
as if such provision had been contained herein.

 

11.         Counterparts and Facsimile Signature

 

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Execution and delivery of this Agreement
by exchange of facsimile copies bearing the facsimile signature of a Party to
this Agreement shall constitute a valid and binding execution and delivery of
this Agreement by such Party. Such facsimile copies shall constitute enforceable
original documents.

 

 

 

 

12.          MISCELLANEOUS:

 

i. Governing Law: This Agreement shall be governed by the laws of the State of
West Virginia without giving effect to any choice or conflict of law provision
or rule (whether of the State of West Virginia or any other jurisdiction) that
would cause the application of laws of any other jurisdiction. Each of the
parties hereto irrevocably consents to the exclusive jurisdiction of the courts
of the State of West Virginia sitting in Monongalia County and the United States
District Court for the Northern District of West Virginia, Clarksburg Division,
and any state or appellate court therefrom, in connection with any lawsuits,
actions or other proceedings arising out of or relating to this Agreement and
agrees not to commence any such lawsuit, action or other proceeding except in
such courts. The Company and the Consultant further agree that service of any
process, summons, notice or document by mail, return receipt requested, to the
address of such party set forth above shall be effective service of process for
any lawsuit, action or other proceeding brought against such party in any such
court. The Company and the Consultant hereby irrevocably and unconditionally
waive any objection to the laying of venue of any lawsuit, action or other
proceeding arising out of or relating to this Agreement in the courts set forth
above, and hereby further irrevocably and unconditionally waive and agree not to
plead or claim in any such court that any such lawsuit, action or other
proceeding brought in any such court has been brought in an inconvenient forum.;

 

ii. If any legal action or any arbitration or other proceeding is brought for
the enforcement or interpretation of this Agreement, or because of an alleged
dispute, breach, default or misrepresentation in connection with or related to
this Agreement, the successful or prevailing party shall be entitled to recover
reasonable attorneys’ fees and other costs in connection with that action or
proceeding, in addition to any other relief to which it or they may be entitled.

 

iii. Currency: In all instances, references to dollars shall be deemed to be
United States dollars;

 

iv. Multiple Counterparts: This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original. It shall be necessary
that each part execute each counterpart.

 

v. Amendment. This Agreement may only be amended or modified in a writing signed
by both of the parties and referring to this Agreement.

 

 

 

 

Entire Agreement. This Agreement constitutes the entire agreement and final
understanding of the parties with respect to the subject matter of this
Agreement and supersedes and terminates all prior and/or contemporaneous
understandings and/or discussions between the parties, whether written or
verbal, express or implied, relating in any way to the subject matter of this
Agreement.

Executed as a sealed instrument as of the day and year first above written.

 

Al & J Media INC.         By: /s/ Alexander Antonopoulos     Alexander
Antonopoulos, Duly Authorized Signatory         Protea Biosciences Group, Inc  
      By: /s/ Stephen Turner     Mr. Stephen Turner, Chief Executive Officer  

 

 

 

